Citation Nr: 0431516	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for epilepsy, to include on 
an aggravated basis, and service connection for disorders of 
the right and left knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel






INTRODUCTION

The veteran had active duty from July 2001 to February 2002, 
at which time she was discharged for disability found to have 
existed prior to entry by the Medical/Physical Evaluation 
Board (PEB).  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO denied claims of entitlement to 
service connection for epilepsy, claimed as a seizure 
disorder, and right and left knee disorders.  Due to her 
relocation, jurisdiction of the veteran's claim has been 
assumed by the RO in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112) (VCAA).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with her current appeal in May 2002.

In April 2003 VA examinations were conducted pertinent to 
each claim on appeal.  Additionally, service personnel 
records were received in September 2003 regarding the 
circumstances of the veteran's medical discharge.  The above 
evidence was received after the December 2002 SOC.  VA 
regulations require that a supplemental statement of the case 
(SSOC), so identified, be issued and furnished to an 
appellant and his or her representative, following the 
receipt of additional pertinent evidence after a SOC or the 
most recent SSOC has been issued, but before the appeal is 
certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  Given that the additional medical and personnel 
evidence is pertinent to the claims on appeal, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate SSOC.  

Other medical development appears to be indicated as well, 
given the newly received service administrative and Physical 
Evaluation Board (PEB) findings were not available on VA 
examinations in April 2003.  Additionally, while the April 
2003 VA examinations provide a diagnosis of epilepsy, no 
medical nexus opinion was given, to include a medical 
statement as to the aggravation of preexisting epilepsy, as 
asserted by the veteran.  Any future examination of the 
veteran should include a review of the veteran's February 
2001 pre-enlistment physical examination report, records 
regarding injuries sustained in a motor vehicle accident of 
April 27, 2001, prior to her entry onto active duty on July 
3, 2001, as well as the PEB proceedings and medical findings 
regarding her February 2002 medical discharge.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claims of service connection for 
epilepsy, to include on an aggravated 
basis, and service connection for 
disorders of the right and left feet-
primarily competent diagnoses and medical 
nexus opinions, with reference to the 
documented clinical history, including 
the both the motor vehicle accident of 
April 27, 2001 and the medical findings 
of the PEB at her separation from service 
in February 2002.  

The notice should additionally inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify any 
and all additional previously 
unidentified healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated her for her injuries 
sustained in an April 27, 2001 motor 
vehicle accident, any seizures, dizziness 
or epilepsy, as well as any right or left 
knee injury or symptomatology, both prior 
to her entry into service in July 2001 
and since her separation from service in 
February 2002, if not already of record.  

The VBA AMC should request and obtain 
copies of all available records from TLC 
(initials), MD, to include the medical 
and documented factual basis of his 
October 31, 2002 medical statement.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  


5.  The VBA AMC should then conduct any 
necessary development brought about by the 
appellant's response, followed by issuance 
of a SSOC which includes addressing all 
additional medical evidence received by VA 
or provided by the veteran since the 
December 2002 SOC.  

Such development should include 
scheduling the veteran for VA 
neurological and orthopedic examinations 
by a neurologist and orthopedic surgeon 
or other available appropriate medical 
specialists, to include on a fee basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that the appropriate VA 
examiners address the following medical 
issues: 

Is it at least as likely as not that any 
epilepsy, right or left knee disorders 
found on examination are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby? 




In providing answers to the above 
questions, please make reference to the 
findings contained in the veteran's 
February 2001 pre-enlistment physical 
examination report and medical history, 
records regarding injuries sustained in a 
motor vehicle accident of April 27, 2001, 
prior to her entry into active duty on 
July 3, 2001, as well as the PEB 
proceedings and medical findings 
regarding her February 2002 discharge.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for epilepsy, to 
include on an aggravated basis, and right 
and left knee disorders.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


